DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits. Claims 1-15 are currently pending.

Specification
The disclosure is objected to because of the following informalities:
[0005] lines 1-2: “asymmetric allow” should be “asymmetric to allow”
[0042] line 6: reference character “321” should be “221” since it is describing the lateral articular surface
[0043] line 17: “mimic” should be “mimics”
[0044] line 9: reference character “212” should be “221” since it is describing the lateral articular surface
[0047] line 7: “less material a corresponding” should be “less material than a corresponding” 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 9: “translation on the femoral” should be “translation of the femoral”
Line 9: the language “medial anterior-posterior translation” creates confusion because conflicting directions are named in sequence. It is suggested to change this phrase to “limit anterior-posterior translation of the medial condylar portion and define…” to clarify that the insert is acting on the femoral component’s medial side
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drury (US 20170079801 A1).
Regarding claim 1, Drury teaches an orthopaedic system, comprising: an insert defining an anterior-posterior centerline (Drury: Figure 5, element 212) and comprising: a medial half on one side of the centerline and defining a medial shape (Drury: Figure 5, element 220), the medial half comprising a medial articular surface defining a medial dwell region (Drury: Figure 5, elements 214 and 234; [0058] lines 9-11; [0064] lines 1-2); and a lateral half on an opposite 
Regarding claim 5, Drury teaches the orthopaedic system of claim 1, and further teaches the additional limitation wherein the insert comprises an anterior and a posterior (Drury: Figure 5, elements A and P) and defines an anterior-to-posterior length between the anterior and the posterior (Drury: Figure 5, distance T), wherein the pivot axis is spaced from the posterior of the insert by a pivot distance, the pivot distance being 32% to 37% of the anterior-to-posterior length (Drury: [0064]). Here it is understood that the dwell point of Drury defines the location 
Regarding claim 8, Drury teaches the orthopaedic system of claim 1, and further teaches the additional limitation wherein the medial half comprises a raised medial surface defining a peak of the insert and extending generally vertical relative to a bottom of the insert (Drury: Figures 5A-5C).
Regarding claim 9, Drury teaches the orthopaedic system of claim 8, wherein the raised medial surface is located adjacent to the anterior-posterior centerline (Drury: Figure 5A, peak adjacent to element 224 on medial side).
Regarding claim 10, Drury teaches the orthopaedic system of claim 8, wherein the medial half comprises a dished surface adjacent to a posterior of the insert, the dished surface having a curved dish formed therein (Drury: Figures 5-5C, element 220; [0059] lines 5-7).
Regarding claim 11, Drury teaches the orthopaedic system of claim 1, wherein the insert further comprises an anterior stabilizing surface formed adjacent to an anterior of the insert and formed as a sloped surface that extends downwardly toward a posterior of the insert (Drury: Figures 5A-6A).
Regarding claim 13, Drury teaches the orthopaedic system of claim 1,  and further teaches the additional limitations wherein the medial condylar portion comprises a medial condylar surface bearing on the medial articular surface and the lateral condylar portion 
Regarding claim 14, Drury teaches the orthopaedic system of claim 13, and further teaches the additional limitation wherein the medial articular surface, the medial condylar surface, the lateral condylar surface, and the lateral articular surface are each dished in an anterior-posterior direction (Drury: Figures 2 and 5B-6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Drury as applied to claims 1, 5, 8-11, and 13-14 above, and further in view of Muratoglu (US 20130018477 A1).
Regarding claim 2, Drury teaches the orthopaedic system of claim 1, but does not teach the additional limitations wherein the insert comprises a central ridge including a lateral ridge portion on the lateral half and a medial ridge portion on the medial half that has a different shape than the lateral ridge portion, the lateral condylar portion having a lateral concave 
Muratoglu teaches the additional limitations, wherein the insert comprises a central ridge including a lateral ridge portion on the lateral half and a medial ridge portion on the medial half that has a different shape than the lateral ridge portion (Muratoglu: Figure 1G, element 222), the lateral condylar portion having a lateral concave patellar groove formed therein that faces the lateral ridge portion and the medial condylar portion having a medial concave patellar groove formed therein that faces the medial ridge portion (Muratoglu: Figure 1G, corresponding slanted surfaces on the insert and femoral condyles at location 216), the medial ridge portion having a region formed therein that has less material than a corresponding region of the lateral ridge portion (Muratoglu: Figure 1G, top portion of element 222). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drury and incorporate the teachings of Muratoglu to make the central ridge asymmetrical and include corresponding grooves on the insert and femoral condyles. Doing so would better limit medial-lateral translation of the implant and prevent impingement of the medial femoral condyle on the central ridge (Muratoglu: [0135]).
Regarding claim 3, the Drury/Muratoglu combination teaches the orthopaedic system of claim 2, and further teaches the additional limitation wherein the region of the medial ridge portion is configured to avoid impingement of the central ridge on the medial condylar portion during external rotation (Muratoglu: [0135]). It is noted that the claim language is functional, . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Drury as applied to claims 1, 5, 8-11, and 13-14 above, and further in view of Bojarski (US 20150081029 A1).
Regarding claim 7, Drury teaches the orthopaedic system of claim 1, but does not teach the additional limitation wherein the medial dwell region defines a medial minimum height and the lateral articular surface comprises a lateral valley defining a lateral minimum height that is less than the medial minimum height.
Bojarski teaches the additional limitation wherein the medial dwell region defines a medial minimum height and the lateral articular surface comprises a lateral valley defining a lateral minimum height that is less than the medial minimum height (Bojarski: Figure 40E, concave/concave configuration; [0164] lines 6-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drury and incorporate the teachings of Bojarski to alter the relative heights of the medial and lateral sides of the insert such that the lateral height was lower. Doing so would have been desirable for correction of a lower limb misalignment in which the natural or resected tibial surface was higher on the lateral side (Bojarski: [0074]; [0164] lines 10-13).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drury as applied to claims 1, 5, 8-11, and 13-14 above, and further in view of Irwin (US 20130173010 A1).
Regarding claim 15, Drury teaches the orthopaedic system of claim 13, but does not teach the additional limitation wherein the medial articular surface, the medial condylar surface, the lateral condylar surface, and the lateral articular surface each define a respective radius that is at least 45 mm in the medial-lateral direction. 
Irwin teaches the additional limitation wherein the medial articular surface, the medial condylar surface, the lateral condylar surface, and the lateral articular surface each define a respective radius that is at least 45 mm in the medial-lateral direction (Irwin: [0076] lines 1-9). Specifically, Irwin teaches a range of medial-lateral radii of about 20 mm – 52 mm for the medial and lateral sides of the insert and its corresponding femoral condyles. This range overlaps the claimed range of 45mm and above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Drury and incorporate the teachings of Irwin to make the medial-lateral radii in this range. Doing so would have further limited impingement of the femoral component on the central ridge (Irwin: [0076] lines 1-6), and it has been held that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05, section I)

Allowable Subject Matter
Claims 4, 6, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danielle A. Stark whose telephone number is (571)272-6270.  The examiner can normally be reached on Monday through Friday from 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Danielle A. Stark/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774